 



Exhibit 10.2
EXECUTION COPY
 
M.D.C. HOLDINGS, INC. AND THE GUARANTORS PARTY HERETO
$1,000,000,000 aggregate principal amount of
Medium Term Senior Notes
due Nine Months or More from the Original Issue Date
and
Medium Term Subordinated Notes
due Nine Months or More from the Original Issue Date
 
Amendment No. 2 dated as of January 9, 2006
to
Supplemental Indenture dated as of October 6, 2004
 
U.S. Bank National Association,
Trustee
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
ARTICLE ONE — AMENDMENT TO MTN SUPPLEMENTAL INDENTURE; GENERAL
  2
 
   
Section 1.01. Amendment to MTN Supplemental Indenture
  2
Section 1.02. Amendment to Exhibits
  2
 
   
ARTICLE TWO — MISCELLANEOUS
  2
 
   
Section 2.01. Confirmation of the Indentures
  2
Section 2.02. Concerning the Trustee
  2
Section 2.03. Governing Law
  2
Section 2.04. Counterparts
  2

-i-

 



--------------------------------------------------------------------------------



 



     AMENDMENT NO. 2 dated as of January 9, 2006 (“Amendment”), to the
Supplemental Indenture dated as of October 6, 2004, as amended by Amendment
No. 1 dated as of July 18, 2005 (as amended, the “MTN Supplemental Indenture”),
by and among M.D.C. HOLDINGS, INC., a Delaware corporation (the “Company”), the
Guarantors (as defined in the MTN Supplemental Indenture) and U.S. Bank National
Association, as trustee (the “Trustee”), supplementing the Senior Debt
Securities Indenture dated as of December 3, 2002 (as further amended, modified
or supplemented from time to time in accordance therewith, the “Senior
Indenture”), by and between the Company and the Trustee, and the Senior
Subordinated Debt Securities Indenture dated as of October 6, 2004 (as further
amended, modified or supplemented from time to time in accordance therewith, the
“Subordinated Indenture” and together with the Senior Indenture, the
“Indentures”), by and between the Company and the Trustee.
     Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the holders of Senior Notes (as defined herein) and
holders of Subordinated Notes (as defined herein):
     WHEREAS, the Company and the Trustee have executed the Senior Indenture to
provide for the issuance from time to time of senior debt securities and the
Subordinated Indenture to provide for the issuance from time to time of senior
subordinated debt securities (collectively, the “Securities”) to be issued in
one or more series as the applicable Indenture provided;
     WHEREAS, the Company, the Guarantors and the Trustee are parties to the MTN
Supplemental Indenture, which provides for the issuance by the Company of one
series of Securities designated as its “Medium Term Senior Notes due Nine Months
or More from the Original Issue Date” (the “Senior Notes”), substantially in the
form attached as Exhibits A-1 and A-2 to the MTN Supplemental Indenture, in each
case guaranteed by the Guarantors, and the Company, the Guarantors and the
Trustee have established and commenced the operation of a program to sell such
Senior Notes (the “MTN Senior Notes Program”), on the terms set forth therein;
     WHEREAS, the Company and the Trustee are parties to the MTN Supplemental
Indenture, which provides for the issuance by the Company of one series of
Securities designated as its “Medium Term Subordinated Notes due Nine Months or
More from the Original Issue Date” (the “Subordinated Notes” and together with
the Senior Notes, the “Notes”), substantially in the form attached as Exhibits
B-1 and B-2 to the MTN Supplemental Indenture, and the Company and the Trustee
have established and commenced the operation of a program to sell such
Subordinated Notes (the “MTN Subordinated Notes Program” and collectively with
the MTN Senior Notes Program, the “MTN Program”), on the terms set forth
therein;
     WHEREAS, the Company and the Guarantors desire and have requested the
Trustee to join them in the execution and delivery of this Amendment in order to
provide for the issuance by the Company of up to a total of $1,000,000,000
aggregate principal amount of Notes under the MTN Program (inclusive of Notes
issued prior to the date hereof), on the terms set forth in the MTN Supplemental
Indenture;
     WHEREAS, Sections 2.01 and 9.01 of the Indentures provides that an
amendment to the MTN Supplemental Indenture may be entered into for such purpose
provided certain conditions are met;
     WHEREAS, the conditions set forth in the Indentures for the execution and
delivery of this Amendment have been complied with;

 



--------------------------------------------------------------------------------



 



     WHEREAS, all things necessary to make this Amendment a valid agreement of
the Company, the Guarantors and the Trustee in respect of the Senior Notes, in
accordance with its terms, and a valid amendment of, and supplement to, the
Senior Indenture have been done; and
     WHEREAS, all things necessary to make this Amendment a valid agreement of
the Company and the Trustee in respect of the Subordinated Notes, in accordance
with its terms, and a valid amendment of and supplement to, the Subordinated
Indenture have been done;
     NOW, THEREFORE:
     In consideration of the premises and the purchase and acceptance of (x) the
Senior Notes by the holders thereof, the Company and the Guarantors mutually
covenant and agree with the Trustee, for the equal and ratable benefit of the
Holders of the Senior Notes, that the MTN Supplemental Indenture is supplemented
and amended, to the extent expressed herein, and (y) the Subordinated Notes by
the holders thereof, the Company covenants and agrees with the Trustee, for the
equal and ratable benefit of the Holders of the Subordinated Notes, that the MTN
Supplemental Indenture is supplemented and amended, to the extent expressed
herein, as follows:
ARTICLE ONE
Amendment to MTN Supplemental Indenture; General
          Section 1.01. Amendment to MTN Supplemental Indenture. The MTN
Supplemental Indenture is hereby amended by replacing “$750,000,000” with
“$1,000,000,000” in each of the following places: (i) the cover page; and
(ii) Article One.
          Section 1.02. Amendment to Exhibits. The exhibits attached to the MTN
Supplemental Indenture are hereby amended by replacing “$750,000,000” with
“$1,000,000,000” in each of the following places: (i) paragraph 1 [Reverse of
Senior Note] of Exhibit A-1; (ii) paragraph 1 [Reverse of Senior Note] of
Exhibit A-2; (iii) paragraph 1 [Reverse of Subordinated Note] of Exhibit B-1;
and (iii) paragraph 1 [Reverse of Subordinated Note] of Exhibit B-2.
ARTICLE TWO
Miscellaneous
          Section 2.01. Confirmation of the Indentures. Each of the Indentures,
as supplemented and amended by the MTN Supplemental Indenture and this
Amendment, is in all respects ratified and confirmed, and each Indenture, the
MTN Supplemental Indenture and this Amendment and all indentures supplemental
thereto shall be read, taken and construed as one and the same instrument.
          Section 2.02. Concerning the Trustee. The rights and duties of the
Trustee set forth in Article Seven of the Indentures shall not be modified by
reason of this Amendment.
          Section 2.03. Governing Law. This Amendment shall be governed by the
laws of the State of New York.
          Section 2.04. Counterparts. This Amendment may be executed in any
number of counterparts each of which shall be an original, but such counterparts
shall together constitute but one and the same instrument.

-2-



--------------------------------------------------------------------------------



 



SIGNATURES
     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed, all as of the date first above written.

            M.D.C. HOLDINGS, INC.
      By:   /s/ Paris G. Reece III       Name:   Paris G. Reece III       
Title:   Executive Vice President and Chief Financial Officer     

[Signature Page to
Amendment No. 2 to Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



 
GUARANTORS:
 
M.D.C. LAND CORPORATION
RAH OF TEXAS, LP
RAH TEXAS HOLDINGS, LLC
RAH OF FLORIDA, INC.
RICHMOND AMERICAN CONSTRUCTION, INC.
RICHMOND AMERICAN HOMES OF ARIZONA, INC.
RICHMOND AMERICAN HOMES OF CALIFORNIA, INC.
RICHMOND AMERICAN HOMES OF COLORADO, INC.
RICHMOND AMERICAN HOMES OF DELAWARE, INC.
RICHMOND AMERICAN HOMES OF FLORIDA, LP
RICHMOND AMERICAN HOMES OF ILLINOIS, INC.
RICHMOND AMERICAN HOMES OF MARYLAND, INC.
RICHMOND AMERICAN HOMES OF NEVADA, INC.
RICHMOND AMERICAN HOMES OF NEW JERSEY, INC.
RICHMOND AMERICAN HOMES OF PENNSYLVANIA, INC.
RICHMOND AMERICAN HOMES OF TEXAS, INC.
RICHMOND AMERICAN HOMES OF UTAH, INC.
RICHMOND AMERICAN HOMES OF VIRGINIA, INC.
RICHMOND AMERICAN HOMES OF WEST VIRGINIA, INC.

        By:   /s/ Paris G. Reece III         Name:   Paris G. Reece III       
Title:   An authorized officer or representative     



[Signature Page to
Amendment No. 2 to Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



          U.S. BANK NATIONAL ASSOCIATION, as Trustee
      By:   /s/ Beverly A. Freeney         Name:   Beverly A. Freeney       
Title:   Authorized Signatory       

[Signature Page to
Amendment No. 2 to Supplemental Indenture]

 